UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2268



JAMES H. LESTER,

                                                          Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1275-BLA)


Submitted:   December 17, 1998         Decided:     December 29, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Lester, Petitioner Pro Se. Mary Rich Maloy, JACKSON &
KELLY, Charleston, West Virginia; Patricia May Nece, Sarah Marie
Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James H. Lester seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1998). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we affirm on the reasoning of the

Board. See Lester v. Island Creek Coal Co., No. 97-1275-BLA (July

10, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2